                                      Case 2:18-cv-09453-MWF-AS Document 20 Filed 12/26/18 Page 1 of 3 Page ID #:94



                                        1 ANDREW P. BRIDGES (CSB No. 122761)
                                          abridges@fenwick.com
                                        2 MEGHAN E. FENZEL (CSB No. 324139)
                                          mfenzel@fenwick.com
                                        3 FENWICK & WEST LLP
                                          801 California Street
                                        4 Mountain View, CA 94041
                                          Telephone: 650.988.8500
                                        5 Facsimile: 650.938.5200
                                        6 ARMEN N. NERCESSIAN (CSB No. 284906)
                                          anercessian@fenwick.com
                                        7 FENWICK & WEST LLP
                                          555 California Street, 12th Floor
                                        8 San Francisco, CA 94104
                                          Telephone: 415.875.2300
                                        9 Facsimile: 415.281.1350
                                       10 Attorneys for Defendant
                                          CLOUDFLARE, INC.
                                       11
                                       12                         UNITED STATES DISTRICT COURT
F ENWICK & W ES T LLP
                        LAW




                                       13                       CENTRAL DISTRICT OF CALIFORNIA
                         AT
                        ATTO RNEY S




                                       14
                                          MON CHERI BRIDALS, LLC and   Case No.: 2:18-cv-09453-MWF-AS
                                       15 MAGGIE SOTTERO DESIGNS, LLC,
                                       16                  Plaintiffs,                STIPULATION FOR BRIEFING
                                                                                      SCHEDULE ON MOTIONS
                                       17         v.
                                       18 CLOUDFLARE, INC., a Delaware                Complaint Served: Nov. 9, 2018
                                          corporation; and DOES 1 through 10,         Current Response Date: Dec. 31, 2018
                                       19 inclusive,                                  Proposed Response Date: Jan. 16, 2019
                                       20                  Defendants.
                                       21
                                       22         The parties hereby stipulate to, and request the Court’s approval for, a
                                       23 briefing schedule on Cloudflare’s intended motion to dismiss the action under Rule
                                       24 12(b)(6), Fed. R. Civ. P., and motion to transfer the case for convenience of
                                       25 witnesses under 28 U.S.C. § 1404(a) as follows:
                                       26         1.    Cloudflare may file the motions and associated papers by January 16,
                                       27 2019.
                                       28
                                            STIPULATION FOR BRIEFING SCHEDULE                        CASE NO. 2:18-CV-09453-MWF-AS
                                            ON MOTIONS
                                      Case 2:18-cv-09453-MWF-AS Document 20 Filed 12/26/18 Page 2 of 3 Page ID #:95



                                        1         2.      Plaintiffs may file opposition papers by February 1, 2019.
                                        2         3.      Cloudflare may file reply papers by February 14, 2019.
                                        3         4.      Cloudflare may notice a hearing on the motions for March 4, 2019.
                                        4         If Cloudflare decides not to file a motion to dismiss the action, its responsive
                                        5 pleading to the existing complaint shall be due on January 16, 2019. If plaintiffs
                                        6 amend their complaint before Cloudflare files a motion to dismiss the original
                                        7 complaint, Cloudflare may have 30 days to respond to the amended complaint and
                                        8 the schedule above shall not apply to any motion on the amended complaint.
                                        9 Normal timing rules on a motion to dismiss any amended complaint would apply to
                                       10 that motion unless the Court approves a different briefing schedule.
                                       11         There is good cause for the Court’s approval of the stipulation. The purpose
                                       12 of this proposed schedule is to allow the parties to determine whether they may
F ENWICK & W ES T LLP
                        LAW




                                       13 avoid the need for the motions and, if they cannot, to accommodate existing
                         AT
                        ATTO RNEY S




                                       14 schedule conflicts. The accompanying Declaration of Andrew P. Bridges explains
                                       15 that further.
                                       16         The parties previously stipulated that Cloudflare would have until December
                                       17 31, 2018 to respond to the complaint. (Cloudflare’s interim counsel joined in that
                                       18 stipulation.) The briefing schedule that the parties now propose will not affect any
                                       19 other event in this case or delay proceedings in any way.
                                       20 Dated: December 26, 2018                 FENWICK & WEST LLP
                                       21
                                                                                   By: /s/Andrew P. Bridges
                                       22                                             Andrew P. Bridges
                                                                                      Armen N. Nercessian
                                       23                                             Meghan E. Fenzel
                                       24                                          Attorneys for Defendant
                                                                                   CLOUDFLARE, INC.
                                       25
                                       26
                                       27
                                       28
                                            STIPULATION FOR BRIEFING SCHEDULE         1               CASE NO. 2:18-CV-09453-MWF-AS
                                            ON MOTIONS
                                      Case 2:18-cv-09453-MWF-AS Document 20 Filed 12/26/18 Page 3 of 3 Page ID #:96



                                        1 Dated: December 26, 2018                OWENS & GACH RAY
                                        2
                                                                                  By: /s/Robert B. Owens
                                        3                                             Robert B. Owens
                                        4                                         Attorneys for Plaintiffs
                                                                                  MON CHERI BRIDALS, LLC and
                                        5                                         MAGGIE SOTTERO DESIGNS, LLC
                                        6
                                        7                                    ATTESTATION
                                        8         I hereby attest that the concurrence in the filing of this document has been
                                        9 obtained from the signatory indicated by a “conformed” signature (/s/) within this
                                       10 e-filed document.
                                       11
                                       12 Dated: December 26, 2018                By: /s/Andrew P. Bridges
F ENWICK & W ES T LLP




                                                                                        Andrew P. Bridges
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            STIPULATION FOR BRIEFING SCHEDULE        2               CASE NO. 2:18-CV-09453-MWF-AS
                                            ON MOTIONS
